Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021, 9/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1, 17 recites a system comprising application layer device and network layer capture device, respectively.  Even though a device is cited in claim1, however there’s no structural elements or hardware elements associated with the claims device.  The same to claim 17, even though a processor is cited in claim 17, however this processor could be a software component carries out steps method. Therefore, the system and the device being claimed is software per se which does not fall under any of the statutory categories defined under § 101. Software per se is not a useful process, a machine, a manufacture, or a composition of matter. Therefore claims 1,17 and theirs dependent claims are directed towards non- statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “the first network header and the first network timestamp contain in the first network header…” in lines 14-15 and “the second network header and the second network timestamp contained in the second network header…” in lines 21-22.  It is unclear how a first network header and the first network timestamp contained in the first network header? And a second network header and the second network timestamp contained in the second network header?   Maybe just the timestamp contained in the network header?
Independent claims 9, 17 recite similar limitations as claim 1, therefore rejected for the same rationale.
The dependent claims are rejected as being depended on the rejected base claims.


Allowable Subject Matter
Claims 1-20 are allowable over the prior of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dontula Venkata et al (us 2020/0186465) discloses techniques for utilizing in-band telemetry (INT) in network fabrics are provided. A packet is received at a leaf node in a first logical group of nodes. Upon determining that the first packet was received from a node outside of the first logical group of nodes, the packet is encapsulated with a first header indicating an internal virtual extensible local area network (iVXLAN) identifier associated with the packet, and a second header indicating a policy group is added to the packet. Further, upon determining that a destination of the packet is associated with a second logical group of nodes, a third header is added to the first packet, where the third header stores in-band network telemetry (INT) for the packet, and telemetry data is added to the third header. The packet is transmitted to a spine node in the first logical group of devices.

Rangarajan et al (us 2021/0218651) discloses a device configured to perform inband telemetry tracking. The device is configured to store a flow table that tracks metrics of a detected packet flow that passes through the device. More specifically, the flow table tracks several telemetry metrics, each telemetry metric being specific to a tracking time period, and tracking statics based only on packets of the packet flow that were received during that specific time period. At an end of an export time period (which is longer than a tracking time period), the device transmits all stored telemetry metrics from the flow table to a collector.

Snowdon et al (us 2020/0235938) discloses methods for generating and authenticating verifiable network traffic. Specifically, the system and methods disclosed herein describe solutions for augmenting layer-2 (L2) frames with additional verifiable information entailing, for example, hash-based message authentication code encryption or digital signature authentication. These solutions may address scenarios where evidence of tampering, through deceptive practices, of network traffic data may prove difficult to detect.

Schibuk et al (us 2021/01199680 discloses a data validation system in a communication network has a bidirectional control plane and an independent message production plane. A sending device and a validation device communicate via the control plane and the production plane. A signer device and a validation device access message data from the sending device via the production plane. A computer-based network key manager conveys key data to the signer device and validation device via the control plane. The signer device accesses a message from the message sending device, produces a signature, and attaches the signature to the message. The validation device accesses the message received at the receiving device and uses the key data to validate the signature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452